DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The reference listed in the Information Disclosure Statement filed on 10/15/2018 have been considered by the examiner (see attached PTO-1449 forms).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a method for dynamically calculating a total fuel uplift quantity for an aircraft to account for changing factors as the aircraft flies along a flight route that comprises a plurality of flight sectors, wherein a flight sector comprises a respective flight between a respective departure station and a respective arrival station, the method comprising: (a) polling in real-time a plurality of sources to receive data indicative of: (i) real-time respective weather conditions in each of one or more remaining flight sectors in the flight route, and (ii) respective delay information for the respective flights in the remaining flight sectors; (b) calculating for the remaining flight sectors a respective fuel consumption factor, wherein the respective fuel consumption factor is a function of altitude and travel distance that accounts for variations in fuel consumption due to variations in altitude and travel distance of the aircraft; (c) based on (i) respective fuel quotations at the remaining arrival stations, (ii) the real- time weather conditions, and (iii) the respective delay information for the respective flights in the remaining flight sectors, generating a linear model for calculating a respective fuel uplift quantity at each remaining arrival station, wherein the respective fuel uplift quantity includes a respective quantity of fuel with which the aircraft is refueled at each remaining arrival station; (d) calculating using the linear model the respective fuel uplift quantity at each remaining arrival station, wherein the total fuel uplift quantity is a sum of the respective fuel uplift quantities at the arrival stations in the flight route; and (e) periodically performing operations (a)-(d) to update a calculation of the respective fuel uplift quantities…

Claim 13 recites a computing system for dynamically calculating a total fuel uplift quantity for an aircraft to account for changing factors as the aircraft flies along a flight route that comprises a plurality of flight sectors, wherein a flight sector comprises a respective flight between a respective departure station and a respective arrival station, the computing system comprising: a memory that stores instructions; and a processor configured to execute the instructions to perform operations comprising: (a) polling in real-time a plurality of sources to receive data indicative of. (i) real- time respective weather conditions in each of one or more remaining flight sectors in the flight route, and (ii) respective delay information for the respective flights in the remaining flight sectors; (b) calculating for the remaining flight sectors a respective fuel consumption factor, wherein the respective fuel consumption factor is a function of altitude and travel distance that accounts for variations in fuel consumption due to variations in altitude and travel distance of the aircraft; (c) based on (i) respective fuel quotations at the remaining arrival stations, (ii) the real-time weather conditions, and (iii) the respective delay information for the respective flights in the remaining flight sectors, generating a linear model for calculating a respective fuel uplift quantity at each remaining arrival station, wherein the respective fuel uplift quantity includes a respective quantity of fuel with which the aircraft is refueled at each remaining arrival station; (d) calculating using the linear model the respective fuel uplift quantity at each remaining arrival station, wherein the total fuel uplift quantity is a sum of the respective fuel uplift quantities at the arrival stations in the flight route; and (e) periodically performing operations (a)-(d) to update a calculation of the respective fuel uplift quantities…

Claim 19 recites a non-transitory computer readable storage medium having stored thereon program instructions that when executed by a processor cause performance of a set of acts for dynamically calculating a total fuel uplift quantity for an aircraft to account for changing factors as the aircraft flies along a flight route that comprises a plurality of flight sectors, wherein a flight sector comprises a respective flight between a respective departure station and a respective arrival station, the instructions comprising: (a) polling in real-time a plurality of sources to receive data indicative of: (i) real-time respective weather conditions in each of one or more remaining flight sectors in the flight route, and (ii) respective delay information for the respective flights in the remaining flight sectors; (b) calculating for the remaining flight sectors a respective fuel consumption factor, wherein the respective fuel consumption factor is a function of altitude and travel distance that accounts for variations in fuel consumption due to variations in altitude and travel distance of the aircraft; (c) based on (i) respective fuel quotations at the remaining arrival stations, (ii) the real- time weather conditions, and (iii) the respective delay information for the respective flights in the remaining flight sectors, generating a linear model for calculating a respective fuel uplift quantity at each remaining arrival station, wherein the respective fuel uplift quantity includes a respective quantity of fuel with which the aircraft is refueled at each remaining arrival station; (d) calculating using the linear model the respective fuel uplift quantity at each remaining arrival station, wherein the total fuel uplift quantity is a sum of the respective fuel uplift quantities at the arrival stations in the flight route; and (e) periodically performing operations (a)-(d) to update a calculation of the respective fuel uplift quantities…
and thus grouped as Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations. 

(a) polling in real-time a plurality of sources to receive data indicative of: (i) real-time respective weather conditions in each of one or more remaining flight sectors in the flight route, and (ii) respective delay information for the respective flights in the remaining flight sectors” are mere data gathering that do not add a meaningful limitation to the method as they are insignificant extra-solution activity. Furthermore, the additional elements (claims 13 and 19) the “the computing system comprising: a memory that stores instructions; and a processor configured to execute the instructions to perform operations comprising” and “a non-transitory computer readable storage medium having stored thereon program instructions that when executed by a processor cause” are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than using a computer as a tool to perform an abstract idea. All of which are considered not indicative of integration into a practical application (see “Federal Register / Vol. 84, No. 4/ Monday, January 7, 2019 / Notices” – page 55, second column).

 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the data gathering steps are mere data collect steps which fall under insignificant extra solution activity and deemed insufficient to qualify as “significantly more” - see MPEP 2106.05(g). The additional elements of the processing system are mere 
Dependent claims 2-12, 14-18 and 20 when analyzed as a whole are patent ineligible under 35 U.S.C. §101 because the dependent claims fail to establish that the claims are not directed to an abstract idea as they are directed mathematical concepts and/or mental processes and do not add significantly more to the abstract idea.

	
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is objected to because the closest prior art, Kumar et al. [US Patent Application Publication 2018/0189704 A1], fails to anticipate or render obvious based on (i) respective fuel quotations at the remaining arrival stations, (ii) the real- time weather conditions, and (iii) the respective delay information for the respective flights in the remaining flight sectors, generating a linear model for calculating a respective fuel uplift quantity at each remaining arrival station, wherein the respective fuel uplift quantity includes a respective quantity of fuel with which the aircraft is refueled at each remaining arrival station; (d) calculating using the linear model the respective fuel uplift quantity at each remaining arrival station, wherein the total fuel uplift quantity is a sum of the respective fuel uplift quantities at the arrival stations in the flight route, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 13 is objected to because the closest prior art, Kumar et al. [US Patent Application Publication 2018/0189704 A1], fails to anticipate or render obvious based on (i) respective fuel quotations at the remaining arrival stations, (ii) the real-time weather conditions, and (iii) the respective delay information for the respective flights in the remaining flight sectors, generating a linear model for calculating a respective fuel uplift quantity at each remaining arrival station, wherein the respective fuel uplift quantity includes a respective quantity of fuel with which the aircraft is refueled at each remaining arrival station; (d) calculating using the linear model the respective fuel uplift quantity at each remaining arrival station, wherein the total fuel uplift quantity is a sum of the respective fuel uplift quantities at the arrival stations in the flight route, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 19 is objected to because the closest prior art, Kumar et al. [US Patent Application Publication 2018/0189704 A1], fails to anticipate or render obvious based on (i) respective fuel quotations at the remaining arrival stations, (ii) the real- time weather conditions, and (iii) the respective delay information for the respective flights in the remaining flight sectors, generating a linear model for calculating a respective fuel uplift quantity at each remaining arrival station, wherein the respective fuel uplift quantity includes a respective quantity of fuel with which the aircraft is refueled at each remaining arrival station; (d) calculating using the linear model the respective fuel uplift quantity at each remaining arrival station, wherein the total fuel uplift quantity is a sum of the respective fuel uplift quantities at the arrival stations in the flight route, in combination with all other limitations in the claim(s) as defined by applicant.

Kumar teaches aspects of computing fuel tankering recommendations using a linear regression model for calculating a cost of carry factor (figure 4, 0038, 0040).
However, there is no teachings or suggestions in the prior art of record to modify the teachings of Kumar to account for the respective delay information for the respective flights in the remaining flight sectors while using the linear regression model as described for calculation of the respective fuel uplift quantities.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ginsberg et al. (US Patent Number 8,010,242 B1) discloses a system and method for flight planning using optimal routes while minimizing fueling requirements;
Fuscone et al. (US Patent Application Publication 2013/0075532 A1) discloses a method of determining a zero fuel weight of a loaded aircraft by a fuel calculation software using operational data and fuel consumption data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY NGON whose telephone number is (571)270-.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/
Primary Examiner, Art Unit 2862